Citation Nr: 1207592	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim.  The Veteran timely appealed that decision, and the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The competent and credible evidence of record is against a finding that the Veteran was present on the landmass or the inland waters of the Republic of Vietnam (Vietnam) during service, and he is therefore not presumed to have been exposed to herbicides.

2.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed diabetes and his military service.


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated January 2007 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and personnel file have been associated with the Veteran's claims file.  In May 2007, the Veteran stated that he served in the Vietnam "around May to mid-August 1967."  Based on the Veteran's assertion, the RO requested morning reports through the National Personnel Records Center (NPRC)'s Personnel Information Exchange System.  In June 2007, the RO received a response from the NPRC that no such records were found.  Additionally, in December 2007, the Veteran's representative correctly noted that certain of the Veteran's personnel records contained a clerical error, associating the Veteran with another Veteran's service number (for the purpose of this decision, the other Veteran is identified as A.H.).  The Veteran requested that VA search the service treatment records and personnel file of A.H. for any of the Veteran's records.  To afford the Veteran every possible consideration, in May 2008, the RO completed a search of A.H.'s files and found no records relating to the Veteran.

The Veteran has not been afforded a VA medical examination in connection with his claim because no such examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under McLendon, in service connection claims, VA must provide a VA medical examination when there exists: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As discussed in greater detail below, the Board does not find the evidence of record sufficient to establish that the Veteran was exposed to an herbicide agent during service.  Additionally, the Board notes that the record is devoid of any evidence, including the Veteran's lay assertions, suggesting that his diabetes is otherwise related to his military service.  Therefore, inasmuch as the Veteran has not presented evidence of an event, injury, or disease in service, nor evidence that "indicates" that diabetes mellitus "may be associated" with military service, he has not met the requirements necessary to trigger VA's duty to provide an examination.  See 38 C.F.R.                 § 3.159(c)(4) (2011); Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010); McLendon, 20 Vet. App. at 81-83.

In May 2008, the Veteran requested a hearing before a Veterans Law Judge.  In June 2008, the Veteran indicated that he no longer wanted such a hearing.  The Veteran's request for a Board hearing has been successfully withdrawn.  See 38 C.F.R. § 20.704(e) (2010). Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Presumptive Service Connection Based on Herbicide Exposure

The Veteran's primary claim is that he was exposed to herbicides during active service and that he warrants service connection for diabetes on a presumptive basis.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Vietnam during the Vietnam era will be considered to have been incurred in service.  See 38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  Diabetes mellitus is one of the diseases associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2011).  For diabetes mellitus, the presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  

To be entitled to a presumption of service connection based on in-service herbicide exposure, a veteran must have set foot on the landmass of Vietnam or served on its inland waters between January 9, 1962 and May 7, 1975.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Turning to the facts in the instant case, the Veteran has been diagnosed with diabetes, which, as noted above, is a disease associated with herbicide exposure.  His period of active duty military service-from November 1966 to November 1969-is during the Vietnam era.  The Veteran is therefore entitled to presumptive service connection if it is established that he served in Vietnam.  The Veteran has alleged that he served in Vietnam from May to August of 1967.

Upon review of the Veteran's personnel file, including his Record of Assignments, the Board observes that the Veteran served in Fort Bliss, Texas from February 11, 1967 until March 5, 1968 as a Hercules Missile Crewman.  There is no notation of any kind that the Veteran was deployed to Vietnam during this time.  On March 6, 1968, the Veteran was assigned to Team D of the 508th Artillery Detachment of the United States Army Europe (USAREUR) en route to his ultimate assignment on April 27, 1968 with the 42nd Artillery Detachment of the USAREUR. The Veteran's personnel records indicate that the Veteran had foreign service in Germany under that USAREUR from March 5, 1968 to November 6, 1969.  The length of time between these two dates is exactly one year, eight months, and one day.

The Veteran's DD Form 214 is consistent with the information contained in the  Veteran's personnel file.  The Veteran's service separation document states that the Veteran served on active duty from November 1966 to November 1969, with one year, eight months, and one day of foreign service with the USAREUR, which corresponds exactly to the above-described notation in the Veteran's personnel file.  Also consistent with the Veteran's separation documents, the Veteran's DD Form 214 indicates that the Veteran last served with the 42nd Artillery Detachment of the USAREUR.  The Veteran's military occupational specialty was as a Nike-Hercules Missile Crewman.  The only listed decorations, medals, badges, commendations, citations, or campaign ribbons are as follows: the Good Conduct Medal, the National Defense Service Medal, and Expert M-14.  

The first allegation that the Veteran served in Vietnam occurred in January 2007, when the Veteran stated that he was "over in Vietnam for seven weeks" and that he "received a shrapnel wound" while in Vietnam.  The Veteran stated that he was sent to Fort Bliss, Texas from an evacuation hospital in Saigon "in a pair of pajamas."  The Veteran indicated that the officers who sent him to Vietnam were demoted for deploying him.  He stated that he was told that "St. Louis" has his identification card, drivers license, and social security card that he allegedly left in Vietnam.

In a May 2007 telephone conversation with a VA employee, the Veteran stated that he was in Vietnam between May 1967 and August 1967.  The Veteran did not recall which military base he flew into, but he speculated that it might have been Da Nang Air Base.  The Veteran stated that "after he was wounded," he was sent to an evacuation hospital in Saigon.  He stated that he then flew in his pajamas from Saigon to Seattle, Washington, and then onto Fort Bliss, Texas.  The Veteran alleged that when he arrived at Fort Bliss, Texas, "the commanding general" met him and apologized for his deployment to Vietnam.  The officer who ordered the Veteran to Vietnam was allegedly demoted as a result of such deployment.  The Veteran then alleged that his United States Senator sent him a letter in the 1980s that his wallet was found in Saigon and was sent to "the person in charge of VA at the time."

Upon review of the evidence of record, the Board finds that the record does not support the Veteran's contentions that he served in Vietnam.  The Veteran is competent to attest to his experiences in-service, including the places where he served.  While his lay statements regarding his activities and locations are competent evidence, the Board finds that his assertions of service in Vietnam are not credible for a number of reasons.  First, the Veteran's personnel files and DD Form 214 both indicate that the Veteran spent exactly one year, eight months, and one day with the USAREUR.  Nowhere in the Veteran's personnel files is Vietnam service mentioned or even alluded to.  Despite repeated requests from VA for specific information, the Veteran's assertions are consistently unspecific as to both the times and locations of his purported service in Vietnam.  He makes no mention of the specific military bases that he visited, nor does he offer any specific descriptions of his experiences in Vietnam, other than receiving a "shrapnel wound."  The Board finds that this vagueness significantly diminishes the credibility of the Veteran's account of events, particularly given its inconsistency with the clear picture presented by the Veteran's personnel records.

The Board notes that despite the Veteran's lay contentions, there is an absence of any badges, awards, commendations, or other notation on his DD Form 214 suggesting that he served in Vietnam.  The Board has searched carefully through the personnel record for any suggestion that the Veteran served in Vietnam and has found nothing to corroborate the Veteran's lay testimony.  Furthermore, the Veteran has not presented any "buddy statements" that would serve to corroborate his assertions.   The Board generally finds the Veteran's account of serving in Vietnam and subsequently receiving an apology from his "Commanding General" for having deployed him to be highly implausible.

Further, the record lacks any evidence that the Veteran received "shrapnel wounds" at anytime anywhere during active duty service.  The Board has reviewed the Veteran's service treatment records, and at no time was the Veteran treated for shrapnel wounds.  In the Veteran's October 1969 Report of Medical History, the Veteran indicated that he had one operation to remove an appendix in December 1966.  The Veteran stated at that time that he had experienced no other illnesses or injuries.  The Veteran's service separation examination from October 1969 contains no indication that the Veteran received any such injury in service.  The Veteran's DD Form 214 contains no notation that the Veteran received a wound in service or that he participated in combat, including such decorations as the Combat Action Ribbon or the Purple Heart.  The Board finds the allegation that the Veteran experienced shrapnel wounds in service not to be credible given the Veteran's contemporaneous denials of any such wounds, and the absence of any notation that such event occurred.

In light of the vagueness of the Veteran's assertions, the complete lack of any corroborating evidence, and the consistent evidence to the contrary in the Veteran's personnel files, the Board affords no weight to the Veteran's allegations of service in Vietnam.  The Board finds, therefore, that the Veteran did not set foot in Vietnam during the Vietnam era.

The preponderance of the evidence of record does not support a conclusion that the Veteran was exposed to herbicides in his duties as a Hercules Missile Crewman, nor does it support the Veteran's contentions that he set foot on the landmass of Vietnam.  The preponderance of the evidence of record does not establish that the Veteran was exposed to Agent Orange or any other qualifying herbicide as specified at 38 C.F.R. § 3.307(a)(6)(i).   Accordingly, the Veteran is not entitled to presumptive service connection for diabetes.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection on a presumptive basis.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Direct Service Connection

Even when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

While the Veteran has not advanced a theory of entitlement to diabetes on a direct basis, in the interest of completeness, the Board will address such a claim.  With respect to the first Hickson element, medical evidence of a current disability, it is undisputed that the Veteran suffers from diabetes.  The first Hickson element is therefore satisfied.

With respect to the second Hickson element, in-service incurrence or aggravation of a disease or injury, as discussed in detail above, the Veteran claims that his in-service exposure to herbicides caused his diabetes.  The Veteran has never claimed, nor does the evidence of record suggest, however, that he was diagnosed with or treated for diabetes in service.  The Board adds that no competent evidence, including medical records, has been presented demonstrating a diagnosis of diabetes within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  For the reasons stated above, the Board finds that the second Hickson element, in-service incurrence or aggravation of a disease or injury, is not satisfied, and the Veteran's claim for service connection on a direct basis fails.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims on a direct basis.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefits sought on appeal are accordingly denied.


ORDER

Service connection for diabetes is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


